                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

MARLON YANNEZZ                                                                        PETITIONER

VERSUS                                             CIVIL ACTION NO. 5:19-cv-102-DCB-MTP

SHAWN R. GILLIS, Warden of Adams County Correctional Center                          RESPONDENT

                                              ORDER

        THIS MATTER is before the Court on Respondent’s Motion [13] to Transfer Venue. At

the time Petitioner filed this 28 U.S.C. § 2241 Petition for writ of habeas corpus, he was detained

at the Adams County Correctional Facility in Natchez, Mississippi. After the Petition was filed

on October 15, 2019, Petitioner was transferred to the Catahoula Correctional Center in

Harrisonburg, Louisiana. See Notice [12].

        Respondent requests that this matter be transferred to the Western District of Louisiana

because Petitioner is no longer detained in the Western District of Mississippi and his custodian

is also not located in this district. Jurisdiction over the Petition, however, attached at the time of

filing and was not destroyed by the transfer of the Petitioner or a custodial change. Griffin v.

Ebert, 751 F.3d 288, 290 (5th Cir. 2014); see also Williams v. Blackmon, 2018 WL 813364, at *1

n. 2 (S.D. Miss. Feb. 9, 2018) (holding that the court retained jurisdiction over the § 2241

petition despite the petitioner’s transfer away from the district). To avoid a game of

jurisdictional ping pong and to comply with the binding precedent in Griffin, the Court declines

to transfer this matter to the Western District of Louisiana based on the current record.

        IT IS, THEREFORE, ORDERED that Respondent’s Motion [13] to Transfer Venue is

DENIED. Respondent is directed to file a response to the Petition [1] on or before January 3,

2020.



                                                  1
SO ORDERED, this the 3rd day of December, 2019.
                                 s/Michael T. Parker
                                 United States Magistrate Judge




                                    2
